DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Status of Claims
 Claims 1-5 and 7-12 were rejected in Office Action from 10/21/2022.
Applicant filed a response on 01/21/2022.
Claims 1-5 and 7-31 are currently pending in the application, of claims 13-31 are withdrawn from consideration. Claims 6 was previously cancelled.  
Claims 1-5 and 7-12 are being examined on the merits in this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 9-10, it is suggested to amend “the planar reinforcing component via covalent bonds or via ionic bonds.” To - - the planar reinforcing component and the ion-conducting component via covalent bonds or via ionic bonds.- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klare et al. (U.S. Patent Application Publication 2006/0204654) and further, in view of Hiromitsu et al. (JP 2002008680 – cited in IDS).
Regarding claim 1 and 7, Klare teaches a reinforced-ion conducting membrane (i.e., composite membrane) (paragraph [0015]), suitable for use in a membrane electrode assembly of a fuel cell (paragraph [0015]), comprising:
a planar reinforcing component which comprises a porous polymer material (i.e., base membrane made from ePTFE) (paragraph [0016]);
an ion-conducting material component embedded in at least a region of the planar reinforcing component (paragraph [0017], [0022]), which ion-conducting component comprises an ion-conducting polymer material (i.e., NAFION®); 
Klare does not explicitly articulate the specifics of  linking groups which are chemically bonded to both the planar reinforcing component and the ion-conducting component, wherein the linking groups are chemically bonded to the planar reinforcing component via covalent bonds or via ionic bonds.
Hiromitsu, also directed to a reinforced ion-conducting membrane (i.e., thin membrane made of a solid polymer electrolyte) (paragraph [0003]), teaches a membrane having a planar reinforcing material (i.e., porous material such as PTFE) (paragraph [0014]-[0019]) and an ion-conducting component (i.e., perfluorosulfonic acid) (paragraph [0005], [0008]). Further, Hiromitsu teaches a cross-linking agent is used to bond both the planar reinforcing component and the ion-conducting component (paragraph [0027]). It is noted that Hiromitsu teaches the crosslinking between the ion-conducting component (i.e., perfluorosulfonic acid ) and the crosslinking agent (paragraph [0024]). However, crosslinking agents are well known to be utilized to bond one polymer chain with another1. The planar reinforcing material is also a polymer (i.e., PTFE). Hiromitsu teaches the crosslinking agent provides swelling resistance and maintain strength and conductivity (paragraph [0016]). In addition, less peeling occur due to entanglement of the ion-conducting component and planar reinforcing material due to the crosslinking (paragraph [0016], [0024]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Klare to include linking groups in the membrane with the crosslinking agent as taught by Hiromitsu crosslinking the ion-conductive component and further, to consider crosslinking the planar reinforcing component with the crosslinking agent such increase strength and conductivity in the membrane as suggested by Hiromitsu. Crosslinking appears to impart particular benefits (as described in the cited sections of Hiromitsu above) to the ion-conducting component which a skilled artisan would appreciate to also consider in the planar reinforcing component in order further increase such benefits. It is also noted that crosslinking a polymer with a crosslinking agent is known to form covalent or ionic bonds1. 
Regarding claims 2-3, Klare teaches the porous polymer material is a porous fluoropolymer material such as expanded polytetrafluoroethylene (ePTFE) (paragraph [0016]).
Regarding claims 4-5, Klare teaches the ion-conducting polymer material is perfluorinated proton-conducting polymer such as NAFION® (paragraph [0022]) which is also known as perfluorosulfonic acid polymer. 
Regarding claims 8-11, Klare, in combination with Hiromitsu, teaches the membrane as described above in claim 1. Hiromitsu teaches the linking group are derived from a coupling agent such as allyl amine (i.e., amine compound with allyl group) (paragraph [0042]) which encompass a coupling agent with nitrogen containing moiety and non-polymeric.
Regarding claim 12, Klare teaches the reinforced-ion conducting membrane as described above in claim 1. Klare does not explicitly articulate the membrane comprising one or more further planar reinforcing component. However, Klare teaches that a combination materials can be used as the planar reinforcing component (paragraph [0021]). Therefore, a skilled artisan would appreciate the use of a suitable material or a combination of materials when appropriate and depending on the intended use of the membrane.

Response to Arguments
Applicant’s argument filed on 01/21/2022 including the declaration from 01/21/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action in view of Hiromitsu. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cross-link - Wikipedia